        Case 4:20-cv-02078-MWB Document 189 Filed 11/20/20 Page 1 of 4




                   UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                    )
DONALD J. TRUMP FOR                 )
PRESIDENT, INC., et al.,            )
                                    )
                    Plaintiffs,     )
                                    )
                                      Civil Action No. 4:20-cv-02078-
      v.                            )
                                      MWB
                                    )
KATHY BOOCKVAR, in her capacity )
                                      Judge Matthew W. Brann
as Secretary of the Commonwealth of )
Pennsylvania, et al.,               )
                                    )
                    Defendants.     )
                                    )


      DEFENDANT DELAWARE COUNTY BOARD OF ELECTIONS’
      RESPONSE IN OPPOSITION TO PLAINTIFFS’ MOTION FOR A
       TEMPORARY RESTRAINING ORDER AND PRELIMINARY
                         INJUNCTION
               Defendant Delaware County Board of Elections (“Delaware County”)

joins the arguments of the Secretary of State Kathy Boockvar (“the Secretary”) and

the Counties of Allegheny, Chester, Montgomery and Philadelphia in opposing

Plaintiffs’ Motion for a Temporary Restraining Order and Preliminary Injunction.

Delaware County files this separate response to correct an inaccurate statement

made in Plaintiffs’ Memorandum of Law in Support of Renewed Motion for

Temporary Restraining Order and Preliminary Injunction (“Injunction

Memorandum”) (ECF 183.)



DMEAST #42893805 v1
        Case 4:20-cv-02078-MWB Document 189 Filed 11/20/20 Page 2 of 4




               In their Injunction Memorandum, Plaintiffs claim that Delaware

County “improperly commingled” ballots received after Election Day with ballots

received on or before Election Day (ECF 183, at p. 19). As set forth in Delaware

County’s “Certification of Computation of Election Results,” submitted to the

Department of State, Plaintiffs’ statement is demonstrably false. Parks Decl. Exh.

A.1 The Certification contains separate tallies of (1) votes from ballots other than

those received by mail after 8 pm on Election Day and before 5 pm on November 6

and (2) votes from mail-in and absentee ballots received by mail after 8 pm on

Election Day and before 5 pm on November 6. Further, the attached Declaration

of the Solicitor for the Delaware County Bureau of Elections confirms that, upon

receipt of Guidance from the Secretary of State on October 28, Delaware County

has consistently segregated these ballots.

               Most troubling, Plaintiff would have realized their claim was

inaccurate had they engaged in even a cursory review of the Third Circuit docket

in Bognet v. Boockvar, a case of which they are well aware. That docket contains

the Secretary of State’s written confirmation that all county boards of election

segregated mail-in and absentee ballots received after Election Day. No. 20-3214,

Dkt. No. 59 (3d Cir. Nov. 13, 2020).


1
    Reference is to the accompanying Declaration of J. Manly Parks and Exhibit A
    thereto.


DMEAST #42893805 v1                          2
        Case 4:20-cv-02078-MWB Document 189 Filed 11/20/20 Page 3 of 4




Dated: November 20, 2020

Respectfully submitted,


/s/ Edward D. Rogers
Timothy D. Katsiff
Edward D. Rogers*
Terence M. Grugan*
Elizabeth V. Wingfield*
Ballard Spahr LLP
1735 Market Street, 51st Floor
Philadelphia, PA 19103-7599
Telephone: (215) 665-8500
Facsimile: (215) 864-8999
KatsiffT@ballardspahr.com
RogersE@ballardspahr.com
GruganT@ballardspahr.com
WingfieldE@ballardspahr.com
*(admitted pro hac vice)

Attorneys for Delaware County Board of Elections




DMEAST #42893805 v1                   3
          Case 4:20-cv-02078-MWB Document 189 Filed 11/20/20 Page 4 of 4




                          CERTIFICATE OF SERVICE

       I hereby certify that on this 20th day of November 2020, a copy of the

foregoing was served via the court’s electronic filing system upon all counsel of

record.

                                      /s/ Edward D. Rogers
                                      Edward D. Rogers




DMEAST #42893805 v1                     4
